Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to the Applicant’s arguments
The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 
Nokia is silent but Damnjanovic et al teaches the amendments of “… the method comprising:
acquiring, by_a core network device, a flight path … (see paragraph 19 where the server controls the drone UEs)
obtaining, by the core network device, 
flight information … (see paragraph 19 where the server controls the drone UEs)
sending, by the core network device, the flight information of the unmanned serial vehicle to a base station… (see paragraph 19-23, 25 where the drone UEs and the server communicate via a wireless air interface via CDMA etc and the position of the drone is reported to the server 160). 
    PNG
    media_image1.png
    698
    580
    media_image1.png
    Greyscale

wherein the flight information comprises a base station list (see FIG. 1 where the drone is controlled by the server to ensure access to both the server and the base stations 122a, 122a, 122a via links 133, 133, 133; see paragraph 42 where the drone UEs have a first list for wireless network on the ground and a second list for drones operating in the air) corresponding to the unmanned aerial vehicle that includes an accessible base station of the unmanned aerial vehicle on the fight path.  (see paragraph 27, 35-36 where the server controls the drone Ues to ensure that they all have access points on the flight paths and avoid obstacles; see paragraph 40 when in the altitude then a second trigger occurs and then the drone can be receiving a different communication schema to operate at the altitude level while in paragraph 41 the wireless network is provided for operating on the ground level drone; see claim 8 where the base station is reported and provided to the drone and to the server and in claim 1 where the drone is provided radio resources to connect to the base station)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the Damnjanovic since Damnjanovic teaches that there can be a significant amount of interference when the UAV is controlled by a server 160. Each of the drones are provided indicators to use different base stations depending on the altitude requirements of the drone. The server can assign different parameters to each drone to provide 1. Power control, 2. Interference, 3. mobility managements, 4. neighborhood base stations lists, 5. beam forming and 6. radio resource configurations.  This can ensure clear communication with the base station 133 where a beam form, resource MAC address, and high power can be used for an air drone while low power and a different base station can be used for a second ground drone.  See abstract and paragraph 19-26 of Damnjanovic.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, “Potential mobility enhancements for UAVs,”  3GPP, TSG-RAN, WG2, Nokia, Nokia Shanghai Bell (October 1, 2017) (hereinafter “Nokia”) and in view of NPL, "Consideration for potential mobility enhancement for aerial UE”, 3GPP, TSG-RAN, WG2 (October 9, 2017) from Lenovo (hereinafter “Lenovo”) and in view of United States Patent Application Pub. No.: US 2018/0233055 A1 to Damnjanovic et al. that was filed on 2-13-17 and is assigned to Qualcomm™. 


Nokia discloses “1. A method for transmitting flight information of an unmanned aerial vehicle that is applied to a core network device, the method comprising: 
acquiring a flight path of the unmanned aerial vehicle from an unmanned aerial vehicle management platform; 
obtaining flight information based on the flight path; and 
sending the flight information of the unmanned aerial vehicle to a base station having (see page 1-2 where the drone’s path is provided in advance to the base station so when the drone is traveling at 160 km/h the time to prepare a handover is limited and the drone flight path can be known to the network to prepare the target cells and is provided from the drone, or the core network)
Nokia is silent but Lenovo teaches “…a demand for the flight information of the unmanned aerial vehicle”.  (see page 1-3 where the drone is UE and the eNB can configure the drone UE to report location information in the measurement report for a conditional handover to avoid the interference when handing over from one zone to a second zone);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 
Nokia is silent but Damnjanovic et al teaches the amendments of “… the method comprising:
acquiring, by_a core network device, a flight path … (see paragraph 19 where the server controls the drone UEs)
obtaining, by the core network device, 
flight information … (see paragraph 19 where the server controls the drone UEs)
sending, by the core network device, the flight information of the unmanned serial vehicle to a base station… (see paragraph 19-23, 25 where the drone UEs and the server communicate via a wireless air interface via CDMA etc and the position of the drone is reported to the server 160). 
    PNG
    media_image1.png
    698
    580
    media_image1.png
    Greyscale

wherein the flight information comprises a base station list (see FIG. 1 where the drone is controlled by the server to ensure access to both the server and the base stations 122a, 122a, 122a via links 133, 133, 133; see paragraph 42 where the drone UEs have a first list for wireless network on the ground and a second list for drones operating in the air) corresponding to the unmanned aerial vehicle that includes an accessible base station of the unmanned aerial vehicle on the fight path.  (see paragraph 27, 35-36 where the server controls the drone Ues to ensure that they all have access points on the flight paths and avoid obstacles; see paragraph 40 when in the altitude then a second trigger occurs and then the drone can be receiving a different communication schema to operate at the altitude level while in paragraph 41 the wireless network is provided for operating on the ground level drone; see claim 8 where the base station is reported and provided to the drone and to the server and in claim 1 where the drone is provided radio resources to connect to the base station)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the Damnjanovic since Damnjanovic teaches that there can be a significant amount of interference when the UAV is controlled by a server 160. Each of the drones are provided indicators to use different base stations depending on the altitude requirements of the drone. The server can assign different parameters to each drone to provide 1. Power control, 2. Interference, 3. mobility managements, 4. neighborhood base stations lists, 5. beam forming and 6. radio resource configurations.  This can ensure clear communication with the base station 133 where a beam form, resource MAC address, and high power can be used for an air drone while low power and a different base station can be used for a second ground drone.  See abstract and paragraph 19-26 of Damnjanovic.  
Claim 2 is cancelled. 
Nokia is silent but Lenovo teaches “…2. The method of claim 1, wherein the flight information further comprises: the flight path of the unmanned aerial vehicle; or a base station list corresponding to the unmanned aerial vehicle that includes an accessible base station of the unmanned aerial vehicle on the flight path. (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 

    PNG
    media_image2.png
    405
    808
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    526
    836
    media_image3.png
    Greyscale

Nokia is silent but Lenovo teaches “…3. The method of claim 1, wherein acquiring the flight path of the unmanned aerial vehicle from the unmanned aerial vehicle management platform further comprises: receiving the flight path of the unmanned aerial vehicle (see FIG. 1 where the ue provides the path to the source for a conditional handover request)  sent by the unmanned aerial vehicle management platform. (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 

Nokia is silent but Lenovo teaches “…4. The method of claim 1, wherein acquiring the flight path of the unmanned aerial vehicle from the unmanned aerial vehicle management platform further comprises: sending a first request message to the unmanned aerial vehicle management platform that includes identification information of the unmanned aerial vehicle; (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff) and receiving the flight path of the unmanned aerial vehicle returned by the unmanned aerial vehicle management platform in response to the first request message”. (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 

Nokia is silent but Lenovo teaches “…5. The method of claim 1, wherein sending the flight information of the unmanned aerial vehicle to the base station having a demand for the flight information of the unmanned aerial vehicle further comprises: sending the flight information of the unmanned aerial vehicle to a currently accessed base station of the unmanned aerial vehicle and/or an accessible base station of the unmanned aerial vehicle, wherein the accessible base station of the unmanned aerial vehicle is a base station capable to be accessed when the unmanned aerial vehicle flies based on the flight path. (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5) (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 

    PNG
    media_image4.png
    663
    867
    media_image4.png
    Greyscale

Nokia is silent but Lenovo teaches “…6. The method of claim 1, wherein sending the flight information of the unmanned aerial vehicle to the base station having a demand for the flight information of the unmanned aerial vehicle further comprises: receiving a second request message sent by the base station (see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second acknowledgment message and then conditional handover command is provided)  that includes identification information of the unmanned aerial vehicle; and returning the flight information corresponding to the identification information of the unmanned aerial vehicle to the base station sending the second request message. (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5) (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 

Claims 7-10 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, “Potential mobility enhancements for UAVs,”  3GPP, TSG-RAN, WG2, Nokia, Nokia Shanghai Bell (October 1, 2017) (hereinafter “Nokia”) and in view of NPL, "Consideration for potential mobility enhancement for aerial UE”, 3GPP, TSG-RAN, WG2 (October 9, 2017) from Lenovo (hereinafter “Lenovo”) and in view of Damnjanovic.


Nokia discloses “7. A method for transmitting flight information of an unmanned aerial vehicle, the method comprising: acquiring flight information corresponding to the unmanned aerial vehicle from a core network device; (see page 1-2 where the drone’s path is provided in advance to the base station so when the drone is traveling at 160 km/h the time to prepare a handover is limited and the drone flight path can be known to the network to prepare the target cells and is provided from the drone, or the core network)
Nokia is silent but Lenovo teaches “…and determining a next accessible base station to which the unmanned aerial vehicle is to be handed over based on the flight information corresponding to the unmanned aerial vehicle”. (see page 1-3 where the drone is UE and the eNB can configure the drone UE to report location information in the measurement report for a conditional handover to avoid the interference when handing over from one zone to a second zone) see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second acknowledgment message and then conditional handover command is provided)  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 
Nokia is silent but Damnjanovic et al teaches the amendments of “… the method comprising:
acquiring, by_a base station a flight path … (see paragraph 19 where the server controls the drone UEs)
 … (see paragraph 19 where the server controls the drone UEs)
Determining by the base station a next accessible … (see paragraph 19-23, 25 where the drone UEs and the server communicate via a wireless air interface via CDMA etc and the position of the drone is reported to the server 160). 
    PNG
    media_image1.png
    698
    580
    media_image1.png
    Greyscale

wherein the flight information comprises a base station list (see FIG. 1 where the drone is controlled by the server to ensure access to both the server and the base stations 122a, 122a, 122a via links 133, 133, 133; see paragraph 42 where the drone UEs have a first list for wireless network on the ground and a second list for drones operating in the air) corresponding to the unmanned aerial vehicle that includes an accessible base station of the unmanned aerial vehicle on the fight path.  (see paragraph 27, 35-36 where the server controls the drone Ues to ensure that they all have access points on the flight paths and avoid obstacles; see paragraph 40 when in the altitude then a second trigger occurs and then the drone can be receiving a different communication schema to operate at the altitude level while in paragraph 41 the wireless network is provided for operating on the ground level drone; see claim 8 where the base station is reported and provided to the drone and to the server and in claim 1 where the drone is provided radio resources to connect to the base station)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the Damnjanovic since Damnjanovic teaches that there can be a significant amount of interference when the UAV is controlled by a server 160. Each of the drones are provided indicators to use different base stations depending on the altitude requirements of the drone. The server can assign different parameters to each drone to provide 1. Power control, 2. Interference, 3. mobility managements, 4. neighborhood base stations lists, 5. beam forming and 6. radio resource configurations.  This can ensure clear communication with the base station 133 where a beam form, resource MAC address, and high power can be used for an air drone while low power and a different base station can be used for a second ground drone.  See abstract and paragraph 19-26 of Damnjanovic.  





    PNG
    media_image4.png
    663
    867
    media_image4.png
    Greyscale

Nokia is silent but Lenovo teaches “…8. The method of claim 7, wherein acquiring flight information corresponding to the unmanned aerial vehicle from the core network device further comprises: sending a second request message to the core network device that includes identification information of the unmanned aerial vehicle; and receiving flight information corresponding to the identification information of the unmanned aerial vehicle returned by the core network device based on the second request message” (see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second acknowledgment message and then conditional handover command is provided)  (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5) (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 


    PNG
    media_image4.png
    663
    867
    media_image4.png
    Greyscale

Nokia is silent but Lenovo teaches “…9. The method of claim 7, wherein determining the next accessible base station to which the unmanned aerial vehicle is to be handed over based on the flight information corresponding to the unmanned aerial vehicle further comprises: if the flight information includes a flight path of the unmanned aerial vehicle, (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5) (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff)then sending a third request message for acquiring base station location information to an adjacent base station; receiving the base station location information returned by the adjacent base station based in response to the third request message; and determining a base station with the base station location information matched with the flight path as the next accessible base station to which the unmanned aerial vehicle is to be handed over”. (see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second acknowledgment message and then conditional handover command is provided)  
    PNG
    media_image4.png
    663
    867
    media_image4.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 
Nokia is silent but Lenovo teaches “…10. The method of claim 7, wherein determining the next accessible base station to which the unmanned aerial vehicle to be handed over based on the flight information corresponding to the unmanned aerial vehicle further comprises:  (see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second acknowledgment message and then conditional handover command is provided)  determining the next accessible base station to which the unmanned aerial vehicle is handed over based on the accessible base station recorded in the base station list”. (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5) (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 

Claims 11, and 13-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, “Potential mobility enhancements for UAVs,”  3GPP, TSG-RAN, WG2, Nokia, Nokia Shanghai Bell (October 1, 2017) (hereinafter “Nokia”) and in view of NPL, "Consideration for potential mobility enhancement for aerial UE”, 3GPP, TSG-RAN, WG2 (October 9, 2017) from Lenovo (hereinafter “Lenovo”) and in view of Damnjanovic.

Nokia discloses “11. A core network device, the device comprising: a first acquisition module that is configured to acquire a flight path of the unmanned aerial vehicle from an unmanned aerial vehicle management platform; (see page 1-2 where the drone’s path is provided in advance to the base station so when the drone is traveling at 160 km/h the time to prepare a handover is limited and the drone flight path can be known to the network to prepare the target cells and is provided from the drone, or the core network)
Nokia is silent but Lenovo teaches “…a first sending module that is configured to send flight information of the unmanned aerial vehicle to a base station having a demand for the flight information of the unmanned aerial vehicle, the flight information being obtained based on the flight path”.  (see page 1-3 where the drone is UE and the eNB can configure the drone UE to report location information in the measurement report for a conditional handover to avoid the interference when handing over from one zone to a second zone)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 
Nokia is silent but Damnjanovic et al teaches the amendments of “… a core network device… (see paragraph 19 where the server controls the drone UEs)… (see paragraph 19 where the server controls the drone UEs) … (see paragraph 19-23, 25 where the drone UEs and the server communicate via a wireless air interface via CDMA etc and the position of the drone is reported to the server 160). 
    PNG
    media_image1.png
    698
    580
    media_image1.png
    Greyscale

wherein the flight information comprises a base station list (see FIG. 1 where the drone is controlled by the server to ensure access to both the server and the base stations 122a, 122a, 122a via links 133, 133, 133; see paragraph 42 where the drone UEs have a first list for wireless network on the ground and a second list for drones operating in the air) corresponding to the unmanned aerial vehicle that includes an accessible base station of the unmanned aerial vehicle on the fight path.  (see paragraph 27, 35-36 where the server controls the drone Ues to ensure that they all have access points on the flight paths and avoid obstacles; see paragraph 40 when in the altitude then a second trigger occurs and then the drone can be receiving a different communication schema to operate at the altitude level while in paragraph 41 the wireless network is provided for operating on the ground level drone; see claim 8 where the base station is reported and provided to the drone and to the server and in claim 1 where the drone is provided radio resources to connect to the base station)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the Damnjanovic since Damnjanovic teaches that there can be a significant amount of interference when the UAV is controlled by a server 160. Each of the drones are provided indicators to use different base stations depending on the altitude requirements of the drone. The server can assign different parameters to each drone to provide 1. Power control, 2. Interference, 3. mobility managements, 4. neighborhood base stations lists, 5. beam forming and 6. radio resource configurations.  This can ensure clear communication with the base station 133 where a beam form, resource MAC address, and high power can be used for an air drone while low power and a different base station can be used for a second ground drone.  See abstract and paragraph 19-26 of Damnjanovic.  

Claim 12 is cancelled. 
Nokia is silent but Lenovo teaches “…12. The device of claim 11, wherein the flight information further comprises the flight path of the unmanned aerial vehicle or a base station list corresponding to the unmanned aerial vehicle, and an accessible base station of the unmanned aerial vehicle on the flight path is recorded in the base station list. . (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 

    PNG
    media_image2.png
    405
    808
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    526
    836
    media_image3.png
    Greyscale


Nokia is silent but Lenovo teaches “…13. The core network device of claim 11, wherein the first acquisition module further comprises: a first receiving sub-module that is configured to receive the flight path of the unmanned aerial vehicle (see FIG. 1 where the ue provides the path to the source for a conditional handover request)  sent by the unmanned aerial vehicle management platform. . (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 

Nokia is silent but Lenovo teaches “…14. The core network device of claim 11, wherein the first acquisition module further comprises: a first sending sub-module that is configured to send a first request message to the unmanned aerial vehicle management platform, wherein the first request message carries identification information of the unmanned aerial vehicle; (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff) (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5) (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff)and a second receiving sub-module that is configured to receive the flight path of the unmanned aerial vehicle returned by the unmanned aerial vehicle management platform based on the first request message. (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 

Nokia is silent but Lenovo teaches “…15. The core network device of claim 11, wherein the first sending module further comprises: a second sending sub-module that is configured to send the flight information of the unmanned aerial vehicle to a currently accessed base station of the unmanned aerial vehicle and/or an accessible base station of the unmanned aerial vehicle, wherein the accessible base station of the unmanned aerial vehicle is a base station capable to be accessed when the unmanned aerial vehicle flies based on the flight path” (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5) (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 

    PNG
    media_image4.png
    663
    867
    media_image4.png
    Greyscale

.
Nokia is silent but Lenovo teaches “…16. The core network device of claim 11, wherein the first sending module further comprises: a third receiving sub-module that is configured to receive a second request message sent by the base station, (see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second acknowledgment message and then conditional handover command is provided)  wherein the second request message carries identification information of the unmanned aerial vehicle; a third sending sub-module that is configured to return the flight information corresponding to the identification information of the unmanned aerial vehicle to the base station sending the second request message. (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5) (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 

Nokia discloses “17. A base station, the device comprising: a second acquisition module that is configured to acquire a base station list corresponding to the unmanned aerial vehicle from a core network device; “(see page 1-2 where the drone’s path is provided in advance to the base station so when the drone is traveling at 160 km/h the time to prepare a handover is limited and the drone flight path can be known to the network to prepare the target cells and is provided from the drone, or the core network)

Nokia is silent but Lenovo teaches “…and a determination module that is configured to return flight information corresponding to identification information of the unmanned aerial vehicle to a base station sending a second request message. (see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second acknowledgment message and then conditional handover command is provided)
Nokia is silent but Damnjanovic et al teaches the amendments of “… a base station 
 … (see paragraph 19 where the server controls the drone UEs)  … (see paragraph 19 where the server controls the drone UEs)… (see paragraph 19-23, 25 where the drone UEs and the server communicate via a wireless air interface via CDMA etc and the position of the drone is reported to the server 160). 
    PNG
    media_image1.png
    698
    580
    media_image1.png
    Greyscale

wherein the flight information comprises a base station list (see FIG. 1 where the drone is controlled by the server to ensure access to both the server and the base stations 122a, 122a, 122a via links 133, 133, 133; see paragraph 42 where the drone UEs have a first list for wireless network on the ground and a second list for drones operating in the air) corresponding to the unmanned aerial vehicle that includes an accessible base station of the unmanned aerial vehicle on the fight path.  (see paragraph 27, 35-36 where the server controls the drone Ues to ensure that they all have access points on the flight paths and avoid obstacles; see paragraph 40 when in the altitude then a second trigger occurs and then the drone can be receiving a different communication schema to operate at the altitude level while in paragraph 41 the wireless network is provided for operating on the ground level drone; see claim 8 where the base station is reported and provided to the drone and to the server and in claim 1 where the drone is provided radio resources to connect to the base station)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the Damnjanovic since Damnjanovic teaches that there can be a significant amount of interference when the UAV is controlled by a server 160. Each of the drones are provided indicators to use different base stations depending on the altitude requirements of the drone. The server can assign different parameters to each drone to provide 1. Power control, 2. Interference, 3. mobility managements, 4. neighborhood base stations lists, 5. beam forming and 6. radio resource configurations.  This can ensure clear communication with the base station 133 where a beam form, resource MAC address, and high power can be used for an air drone while low power and a different base station can be used for a second ground drone.  See abstract and paragraph 19-26 of Damnjanovic.  


    PNG
    media_image2.png
    405
    808
    media_image2.png
    Greyscale

Nokia is silent but Lenovo teaches “…18. The base station of claim 17, wherein the second acquisition module further comprises: a fourth sending sub-module that is configured to send the second request message to the core network device, wherein the second request message carries the identification information of the unmanned aerial vehicle; and a fourth receiving sub-module that is configured to receive the flight information corresponding to the identification information of the unmanned aerial vehicle returned by the core network device based on the second request message. (see FIG. 1 that has 9 cells that can provide a conditional handoff; see messages 1-7 for a conditional handoff between the 9 cells and based on the movement information of the uAv in proposal 6; see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second acknowledgment message and then conditional handover command is provided)  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 

Nokia is silent but Lenovo teaches “…19. The base station of claim 17, wherein the determination module further comprises: a fifth sending sub-module that is configured to send a third request message for acquiring base station location information to an adjacent base station if the flight information includes a flight path of the unmanned aerial vehicle; a fifth receiving sub-module that is configured to receive the base station location information returned by the adjacent base station based on the third request message; (see FIG. 1 that has 9 cells that can provide a conditional handoff; see messages 1-7 for a conditional handoff between the 9 cells and based on the movement information of the uAv in proposal 6; see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second acknowledgment message and then conditional handover command is provided)   and a first determination sub-module that is configured to determine a base station with the base station location information matched with the flight path as a next accessible base station to which the unmanned aerial vehicle is handed over. (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5) (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff)
Nokia is silent but Lenovo teaches “…20. The base station of claim 17, wherein the determination module further comprises: a second determination sub-module that is configured to determine a next accessible base station to which the unmanned aerial vehicle is handed over based on an accessible base station recorded in the base station list (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff)”. (see FIG. 1 that has 9 cells that can provide a conditional handoff; see messages 1-7 for a conditional handoff between the 9 cells and based on the movement information of the uAv in proposal 6; see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second acknowledgment message and then conditional handover command is provided)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668